            Case 1:20-cv-03540-LGS Document 9 Filed 06/26/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 DAMON GOODLOE,                                               :
                                              Plaintiff,      :
                                                              :   20 Civ. 3540 (LGS)
                            -against-                         :
                                                              :         ORDER
 VERIZON WIRELESS, et al.,                                    :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS the Order dated May 18, 2020, required the parties to file a proposed case

management plan and joint letter seven (7) days before the initial pretrial conference (Dkt. No. 7);

        WHEREAS the initial pretrial conference is currently scheduled for July 2, 2020, at 11:00

a.m. (Dkt. No. 7);

        WHEREAS Defendant Verizon Wireless has not appeared, and Plaintiff has not filed

proof of service on the docket;

        WHEREAS the parties failed to timely submit the joint letter or proposed case

management plan by June 25, 2020. It is hereby

        ORDERED that if Plaintiff has been in communication with either Defendant, then the

parties shall file the joint status letter and proposed case management plan as soon as possible and

no later than June 29, 2020, at noon. If Plaintiff has not been in communication with

Defendants, Plaintiff shall file a status letter regarding the efforts to serve Defendants and request

an adjournment of the initial conference as soon as possible and no later than June 29, 2020, at

noon.

Dated: June 26, 2020
       New York, New York
